People v Cwalinski (2016 NY Slip Op 05166)





People v Cwalinski


2016 NY Slip Op 05166


Decided on June 29, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
JOSEPH J. MALTESE, JJ.


2014-06325
 (Ind. No. 972/13)

[*1]The People of the State of New York, respondent,
vKamil Cwalinski, appellant.


Robert C. Mitchell, Riverhead, NY (Alfred J. Cicale of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Alfred J. Croce of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Cohen, J.), rendered September 13, 2013, as amended December 4, 2014, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment, as amended, is affirmed.
As asserted by the People and correctly conceded by the appellant, the further proceedings that took place in this case on December 4, 2014, have rendered the issues raised in the appellant's brief academic. Accordingly, the judgment, as amended December 4, 2014, must be affirmed (cf. Padilla v Kentucky, 559 US 356; People v Peque, 22 NY3d 168).
BALKIN, J.P., CHAMBERS, COHEN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court